DETAILED ACTION 
This Office action has been issued in response to amendment filed November 04, 2021. 
Claims 1, 8 and 14 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment.  
Response to Arguments
Applicant's arguments filed November 04, 2020 have been fully considered but they are not fully persuasive. For Examiner's response, see discussion below:
On pages 11-12, with respect to the rejection under 35 USC § 103(a), Applicant argues that Nalawade in view of Dismore does not teach or suggest the amended claim recited limitations of “determining that at least one data elements…the second set of data elements”. Examiner respectfully disagrees with the Applicant’s arguments for several reasons. Nalawade in view of Dismore in fact teach the amended claim recited limitations. Nalawade teaches named cache has been created in all instances in the shared disk cluster, all the instances read from this entry to create the cache on their respective instance (e.g. first and second set of data element); cache is altered to be instance specific by defining a local settings change for any instance, another separate entry is made for that instance (e.g. updating); A local cache definition can be appended to override the global definition (e.g. updating) to have local settings specific to the instance  ([0085]-[0089]), a different cache configuration for every instance (e.g. identify), uniquely determine which instance is using the particular cache ([0335]), In response to the request, a decision determines (e.g. responsive to determine) whether the selected data object (e.g. identifying) has a named buffer cache, binding structure which indicates whether the data object is bound to any specific buffer cache ([0342]), these features teach the amended claim recited limitations “identifying, responsive to determining that the at least one data element of the second set of data elements is….from the at least one data element of the first set of data elements and using the shared cache, a first one of the shared records as being associated with the first component and the second component, the first shared record comprising shared record data corresponding to the first set of data elements and the second set of data elements; updating the shared record data….shared record”. Nalawade also teaches determining whether the requested data object is of the specified type corresponding to the named cache at the particular server; if the data object is determined to be of the specified type (e.g. identifying) corresponding to the named cache at the particular server, storing the requested data object in the named cache at the particular server ([0014]), determining, in response to an operation at a particular server requesting a data object, whether the requested data object has a binding to the named cache at the particular server; storing the requested data object in the named cache at the particular server if the data object is determined to have a binding to the named cache; and a default data cache comprising a reserved portion of memory (e.g. identifying) at each of the plurality of servers for storing data objects ([0015], [[0085], 0123], [0124], [0343], [0353]), which also read the argued claim recited limitations. Nalawade teaches the claimed invention but does not explicitly teach the limitations of data elements is different. In the same field of endeavor, Dismore teaches the limitations of data elements is different (see Dismore, [0046], storage and access to, different objects, data and applications across disparate users and organizations). Therefore, the combined references teach the amended claim recited limitations. In addition, Dismore also teach the amended claim recited limitations. Dismore teaches shared data stored in database (abstract), data storage generate query plans to access the requested data from database (e.g. responsive to) ([0049]), sharing database content, distribution context cached ([0119]), a construction to distinguish views against a document (e.g. identifying) ([0124]), each page require a separate request (e.g. responsive to) ([0126]), storage associate different object data and application across disparate organization ([0046]), store information used by the on-demand database service when a view request is received  (e.g. update) ([0086]), these features also teach the amended claim recited limitations. As such, taken alone or combination of the references teach the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs from each of the references. Applicant’s also fails to consider the prior art on record and how each of the prior art can read the claim recited limitations. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record (e.g. see pages 8-9 of the non-final rejection mailed on 08/09/21). This recommendation to consider of these references is critical in order to recite the claim limitations in clearly defined terms that do not infringe upon the prior art of record as the references closely read upon the instant claim limitations. 
Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action.
Claim Rejections- 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                      
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nalawade et al., (US 2008/0140937 A1), hereinafter Nalawade in view of Dismore et al. (US 2010/0223467 A1), hereinafter Dismore.
	As for claim 1, Nalawade teaches a system comprising: a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause (see [0012], shared disk cluster database systems have been provided that has a cluster of two or more database servers having shared access to a database on disk storage):
identifying a first one of a plurality of components as comprising a first set of data elements, the components sharing a plurality of data records stored in a shared cache; identifying a second one of the components as comprising a second set of data elements; determining that at least one data element of the second set of data elements is…. from at least one data element of the first set of data elements (see [0123], binding information for the object is obtained, in a second scenario the cache ID in the log record use in default data cache, [0124], obtain the current cache id for a given object and use that cache id for caching pages of that object);
 identifying, responsive to determining that the at least one data element of the second set of data elements is….from the at least one data element of the first set of data elements, and using the shared cache, a first one of the shared records as being associated with the first component and the second component, the first shared record comprising shared record data corresponding to the first set of data elements and the second set of data elements; updating the shared record data responsive to: determining that the at least one data element of the second set of data elements and the at least one data element of the first set of data elements map to corresponding shared record data of the first shared record, and the determining the at least one data element of the second set of data elements is….from the at least one data element of the first set of data elements; and (see [0015], in response to an operation at a particular server requesting a data object, whether the requested data object has a binding to the named cache at the particular server; storing the requested data object in the named cache at the particular server if the data object is determined to have a binding to the named cache, [0353], validated with the instance id from the sysconfigures table to make sure multiple objects are not bound to the caches in the same instance, [0085], [0335], [0340], [0342], [0287]; Also see response to arguments section above);
displaying at a display device: the first component, the displayed first component providing at least a first portion of the shared record data; and the second component, the displayed second component providing at least a second portion of the shared record data (see [0014], plurality of servers sharing access to data, [0015], storing the requested data object in the named cache at the particular server, a default data cache comprising a reserved portion of memory at each of the plurality of servers for storing data objects, [0053], manipulation of individual data objects displayed on the screen or display device).
Nalawade teaches the claimed invention but does not explicitly teach the limitations of data elements is different. In the same field of endeavor, Dismore teaches the limitations of data elements is different (see Dismore, [0046], storage and access to, different objects, data and applications across disparate users and organizations; Also see response to arguments section above).
Nalawade and Dismore both references teach features that are directed to analogous art and they are from the same field of endeavor, such managing data object in cache memory, sharing and accessing data, database server have shared access in a network communicating system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dismore’s teaching to Nalawade's system for sharing database content with a third party, which have advantages over sending attachments via email. Thus, a network address can enable control of the access to the content and tracking of the views of the content. The third parties can access the document from on-demand database system and the third party or users can go to same servers to share/access contents (see Dismore, [0007]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a method claim for implementing those steps of claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dismore’s teaching to Nalawade's system for sharing database content with a third party, which have advantages over sending attachments via email. Thus, a network address can enable control of the access to the content and tracking of the views of the content. The third parties can access the document from on-demand database system and the third party or users can go to same servers to share/access contents (see Dismore, [0007]).
As for claim 14, 
		The limitations therein have substantially the same scope as claim 1 because claim 14 is a non-transitory computer-readable medium claim for implementing those steps of claim 1. Therefore, claim 14 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dismore’s teaching to Nalawade's system for sharing database content with a third party, which have advantages over sending attachments via email. Thus, a network address can enable control of the access to the content and tracking of the views of the content. The third parties can access the document from on-demand database system and the third party or users can go to same servers to share/access contents (see Dismore, [0007]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Nalawade and Dismore teach:
the database system further configurable to cause: identifying, using the shared cache, a second one of the shared records as being associated with the first component and the second component; and determining, using the shared cache, that the second shared record is invalid; processing, using the database system, an indication to update the second shared record; and providing the updated second shared record to the shared cache (see Nalawade, [0287], [0349]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Nalawade and Dismore teach:
 wherein maintaining the shared cache comprises: processing, using the shared cache, a first request for shared record data corresponding to the first set of data elements; processing, using the shared cache, a second request for shared record data corresponding to the second set of data elements; identifying the first shared record; generating a combined data request based on the first request and the second request; processing, using the database system, the combined data request; and responsive to processing the combined data request, providing at least a portion of shared record data corresponding to the first set of data elements and the second set of data elements to the shared cache (see Nalawade, [0012], clustered together to function as a single system, [0030]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Nalawade and Dismore teach:
 the database system further configurable to cause: processing a request to display a third component; and responsive to the request to display the third component, displaying the third component in a user interface at the display device, the displayed third component providing the first portion of the shared record data and the second portion of the shared record data using the shared cache (see Nalawade, [0014], plurality of servers sharing access to data).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Nalawade and Dismore teach:
wherein the components comprise one or more of: a highlights component, a details component, a feed component, a related list component, a recently viewed component, an opportunity history component, a tasks component, a leads component, a calendar component, or a publisher component (see Nalawade, [0072], [0098]; Also see Dismore, [0046]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Nalawade and Dismore teach:
 wherein the first set of data elements comprises one or more of: an account identifier, an opportunity identifier, a record type, a feed comment, a feed post, a parent record identifier, a closing date, an owner identifier, or a next task (see Nalawade, [0094], [0267]; Also see Dismore, [0123]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Nalawade and Dismore teach:
wherein the first shared record represents one or more of: an account, an opportunity, a lead, a case, a contact, a contract, a campaign, a solution, a quote, or a purchase order (see Nalawade, [0115]-[0116]; Also see Dismore, [0057], [0467]).
Claims 9-13 and 15-20 correspond in scope to claims 2-7 and are similarly rejected.
Prior Arts
7.	2013/0054714 teaches sharing database content, updating, determining accordingly. Data stored in cache or RAM ([0035], [0040], [0129]). 
US 2012/0089610 A1 teaches adding, modifying, sharing, validating data records. Accessing, retrieving, displaying data record ([0038], [0054]).
	US 2011/0314393 A1 teaches an access identifier and in response to the second user accepting the message, the system uses the access identifier to share with the second user said sharable content that was generated for the first user. Validating the identifier (abstract, [0126]).
	Challenger et al., “A Scalable System for Consistency Caching Dynamic Web Data”, IEEE 1999 teaches vertex has an identifier, sharing the space with identifier, cache manager to maintain objects/nodes with timestamps (page. 297).
	Additional references US 8296644, US 8255791, US 87554328, US 2011/0320551, US 8595629, US 8762825, US 2011/0302246, US 2011/0314393, US 2011/0138289, US 2011/0283200, US 9830054 each of the references are state of the art at the time of the claimed invention. 
Conclusion

8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154
12/29/2021